Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 1 of 27

                                                            United States Courts
                                                          Southern District of Texas
                                                                 &/>ED
                                                              March 23, 2021
                                                        EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt




                                              3:21-mj-71
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 2 of 27




                                    ATTACHMENT A

                                  Property to be searched


The property to be searched and seized are personal electronics on the person or in the

possession of Anthony Joseph Kiamar, who is currently located in Jennie Sealy Hospital, Room

956, Galveston, Texas 77555 and includes a hospital bed, bed tray and cabinets (hereinafter

PREMISES).




                                            22
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 3 of 27




                                            ATTACHMENT B

                                           Property to be seized


          1.       All records relating to violations of 18 U.S.C. § 2252A, and those violations

involving a suspect using Facebook screen names anthonyjoseph.kiamar, including:



     2.        Records and information relating to Facebook and any associated email addresses;


     3.        Records and information relating to the identity or location of the suspect(s);


     4.        Records and log information relating to communications with minors or other adults

                   with sexual interest in minors;


     5.        Records and information relating to wiping, deleting or evidence-destroying software;


     6.        Records and information relating to the online solicitation of minors and the possession,

               receipt, distribution or production of child pornography.


7.    Computers or storage media used as a means to commit the violations described above,

including desktop computers, laptop computers, smartphones, tablets, hard drives, thumb drives,

compact discs, storage discs, memory sticks or any other items with electronic or digital storage

capacity.


8.   For any computer, smartphone or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):




                                                     23
Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 4 of 27




9.   evidence of who used, owned, or controlled the COMPUTER at the time the things

     described in this warrant were created, edited, or deleted, such as logs, registry entries,

     configuration files, saved usernames and passwords, documents, browsing history, user

     profiles, email, email contacts, “chat,” instant messaging logs, photographs, and

     correspondence;


10. evidence of software that would allow others to control the COMPUTER, such as

     viruses, Trojan horses, and other forms of malicious software, as well as evidence of the

     presence or absence of security software designed to detect malicious software;


11. evidence of the lack of such malicious software;


12. evidence indicating how and when the computer was accessed or used to determine the

     chronological context of computer access, use, and events relating to crime under

     investigation and to the computer user;


13. evidence indicating the computer user’s state of mind as it relates to the crime under

         investigation;


14. evidence of the attachment to the COMPUTER of other storage devices or similar

     containers for electronic evidence;


15. evidence of counter-forensic programs (and associated data) that are designed to

     eliminate data from the COMPUTER;


16. evidence of the times the COMPUTER was used;




                                           24
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 5 of 27




     17. passwords, encryption keys, and other access devices that may be necessary to access

          the COMPUTER;


     18. documentation and manuals that may be necessary to access the COMPUTER or to

          conduct a forensic examination of the COMPUTER;


     19. records of or information about Internet Protocol addresses used by the COMPUTER;


     20. records of or information about the COMPUTER’s Internet activity, including firewall

          logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,

          search terms that the user entered into any Internet search engine, and records of user-

          typed web addresses;


     21. contextual information necessary to understand the evidence described in this

              attachment.


     22. Any and all cameras, film, videotapes or other photographic equipment (including, but

          not limited to clothing, costumes and/or props).

23. Routers, modems, and network equipment used to connect computers to the Internet.


       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).




                                                25
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 6 of 27




       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include sim cards, hard disks, RAM, floppy disks, flash memory or “thumb

drives,” CD/DVD-ROMs, and other magnetic or optical media.




                                               26
      Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 7 of 27




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS


  IN THE MATTER OF THE SEARCH AND
  SEIZURE OF PERSONAL ELECTRONICS             3:21-mj-71
                                    Case No. ____________________
 ON THE PERSON OR IN THE POSSESSION
                                    FILED UNDER SEAL
      OF ANTHONY JOSEPH KIAMAR

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Kevin Fornfeist, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application for a warrant to search and seize

personal electronics on the person or in the possession of Anthony Joseph Kiamar (hereinafter

PREMISES), who is currently located in Jennie Sealy Hospital Room 956, to include bed

area, bed tray, and room cabinets.

       2.      I am a Special Agent (SA) with the Department of Homeland Security, Immigration

and Customs Enforcement (ICE), assigned to the Homeland Security Investigations (HSI) office

in Galveston, Texas. I have been so employed since June 2010. From 2005 to 2010, I was a Special

Agent with the Department of Homeland Security assigned to the Immigration and Customs

Enforcement (ICE) office in McAllen, Texas. As part of my duties as an HSI agent, I investigate

criminal violations related to child exploitation and child pornography, including violations

pertaining to adults transferring obscene material to minors, online extortion and/or stalking, adults

attempting to meet with juveniles for sexual encounters and the illegal production, distribution,

receipt, and possession of child pornography, in violation of 18 U.S.C. §§ 875(d), 1470, 2422(b),

2423, 2251, 2252, 2252A and 2261A(2). I have received training in the area of child pornography
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 8 of 27




and child exploitation, and I have had the opportunity to observe and review numerous examples

of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media, including involving

child exploitation and the online solicitation of minors, many of which involved child exploitation

and/or child pornography offenses. I am in routine contact with experts in the field of computers,

computer forensics, and Internet investigations. I am currently a member of the Houston Metro

Internet Crimes Against Children Task Force. This task force includes prosecutors and members

of multiple police agencies across the southeast/coastal Texas and Houston metro regions.

       3.      This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       4.      As a result of the investigation described more fully below, there is probable cause

to believe that evidence of a crime, contraband, fruits of a crime, and other items illegally

possessed in violation of federal law, including 18 U.S.C. § 2252A are present at the PREMISES.

       5.      This investigation initially involved a suspect who uploaded nude images on the

internet via his Facebook account. Facebook reported the customer to the National Center for

Missing and Exploited Children. That information was subsequently forwarded to HSI Special

Agent Kevin Fornfeist.

                                     TECHNICAL TERMS

       6.      Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet, connections

between devices on the Internet often cross state and international borders, even when the devices

communicating with each other are in the same state.

       7.      IP Address: The Internet Protocol address (or simply “IP address”) is a unique

numeric address used by computers on the Internet. An IP address looks like a series of four

                                                 2
      Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 9 of 27




numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). This design is known

in the industry as “IPV4” version of internet protocol addresses. Every computer, and/or device

attached to the Internet, must be assigned an IP address so that Internet traffic sent from, and

directed to, that computer may be directed properly from its source to its destination. When the

internet was in its infancy there was an assumption that IPV4 would be sufficient to service the

world's future IP Address needs. Over time it became clear this assumption was wrong and that

the 4.3 billion IP addresses created with IPv4 would soon run out. The last remaining IPv4 Internet

addresses were allocated by ICANN (the Global custodian and governing body of the Internet) in

February 2011. The solution was to create a new version with many more addresses, which is what

the internet industry has done with Version 6 (IPv6). The IPV6 versions of IP addresses resemble

this one: 2602:30a:c00c:1c19:39be:c529:89aa:859. This transition, which has already begun, may

take up to a decade or longer. The new version will create an almost limitless supply of IP

addresses, in anticipation that nearly all technology in the future will be connected via the internet.

Version 6 will have 3.4 billion-to-the-forth power IP addresses available for allocation. That is

enough IP addresses for every single device utilizing this Protocol, virtually into perpetuity. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

       8.      Facebook: Facebook owns and operates a free-access social networking website of

the same name that can be accessed at http://www.facebook.com. Facebook allows its users to

establish accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public. Facebook asks users to provide basic contact and personal identifying information

                                                  3
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 10 of 27




to Facebook, either during the registration process or thereafter. This information may include the

user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers (for password retrieval), physical address (including city, state, and

zip code), telephone numbers, screen names, websites, and other personal identifiers. Facebook

also assigns a user identification number to each account.

       9.      Apple, Touch ID and Face ID: I know from my training and experience, as well

as from information found in publicly available materials including those published by Apple, that

some models of Apple devices, such as iPhones and iPads, offer their users the ability to unlock

the device via the use of a fingerprint or thumbprint (collectively, “fingerprint”) in lieu of a

numeric, or alphanumeric, passcode or password. This feature is called Touch ID. More recently,

iPhones and iPads offer the same unlock feature via facial recognition referred to as Face ID.

       10.     If a user enables Touch ID on a given Apple device, he or she can register up to 5

fingerprints that can be used to unlock that device. The user can then use any of the registered

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor,

which is found in the round button (often referred to as the “home” button) located at the bottom

center on the front of the device. In my training and experience, users of Apple devices that offer

Touch ID and Face ID often enable it because it is considered to be a more convenient way to

unlock the device than by entering the passcode, as well as a more secure way to protect the

device’s contents. This is particularly true when the user of the device is engaged in criminal

activities and thus has a heightened concern about securing the contents of the device.

       11.     In some circumstances, a fingerprint cannot be used to unlock a device that has

Touch ID enabled, and a passcode or password must be used instead. These circumstances include:

(1) when more than 48 hours has passed since the last time the device was unlocked and (2) when

                                                 4
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 11 of 27




the device has not been unlocked via Touch ID in 8 hours and the passcode or password has not

been entered in the last 6 days. Thus, in the event law enforcement encounters a locked Apple

device, the opportunity to unlock the device via Touch ID exists only for a short time. Touch ID

also will not work to unlock the device if (1) the device has been turned off or restarted; (2) the

device has received a remote lock command; or (3) five unsuccessful attempts to unlock the device

via Touch ID are made.

       12.     In my training and experience, the person who is in possession of a device, or has

the device among his or her belongings at the time the device is found, is likely a user of the device.

However, in my training and experience, that person may not be the only user of the device whose

fingerprints are among those that will unlock the device via Touch ID, and it is also possible that

the person in whose possession the device is found is not actually a user of that device at all.

Furthermore, in my training and experience, I know that in some cases it may not be possible to

know with certainty who is the user of a given device, such as if the device is found in a common

area of a premises without any identifying information on the exterior of the device. Thus, it will

likely be necessary for law enforcement to have the ability to require any occupant of the

PREMISES to press their finger(s) against the Touch ID sensor of the locked Apple device(s)

found during the search of the PREMISES in order to attempt to identify the device’s user(s) and

unlock the device(s) via Touch ID, or, if their Apple device is a more recent iteration, Face ID.

       13.     The Android version of “Touch ID” for Samsung’s smartphones was labelled as

“Ultrasonic Fingerprint” beginning in February/March of 2019. With the introduction of

Samsung’s Galaxy S-10, a user could tap the screen with their designated fingerprint and launch,

or open, the smartphone’s operating systems. Samsung’s sensor was fused into their new screen



                                                  5
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 12 of 27




technology, for “vault-like” security, to recognize the finger’s unique characteristics and open the

operating system.

                                     STATUTORY AUTHORITY

       14.     This investigation concerns alleged violations of:

   a) Title 18, United States Code, Section 2252A which states: (a) Any person who –

       (2) knowingly receives or distributes - (A) any child pornography that has been mailed, or

       using any means or facility of interstate or foreign commerce shipped or transported in or

       affecting interstate or foreign commerce by any means, including by computer; or (B) any

       material that contains child pornography that has been mailed, or using any means or

       facility of interstate or foreign commerce shipped or transported in or affecting interstate

       or foreign commerce by any means, including by computer;

       (5) (B) knowingly possesses, or knowingly accesses with intent to view, any book,

       magazine, periodical, film, videotape, computer disk, or any other material that contains

       an image of child pornography that has been mailed, or shipped or transported using any

       means or facility of interstate or foreign commerce or in or affecting interstate or foreign

       commerce by any means, including by computer, or that was produced using materials that

       have been mailed, or shipped or transported in or affecting interstate or foreign commerce

       by any means, including by computer

   b) Title 18, United States Code, Section 2256(8) defines "child pornography" as any visual

       depiction, including any photograph, film, video, picture, or computer or computer-

       generated image or picture, whether made or produced by electronic, mechanical, or other

       means, of sexually explicit conduct, where - (A) the production of such visual depiction

       involves the use of a minor engaging in sexually explicit conduct; (B) such visual depiction

                                                 6
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 13 of 27




       is a digital image, computer image, or computer-generated image that is, or is

       indistinguishable from, that of a minor engaging in sexually explicit conduct; or (C) such

       visual depiction has been created, adapted, or modified to appear that an identifiable minor

       is engaging in sexually explicit conduct.

   c) Title 18, United States Code, Section 2256(2)(A) defines "sexually explicit conduct" as

       actual or simulated - (i) sexual intercourse, including genital-genital, oral-genital, anal-

       genital, or oral-anal, whether between persons of the same or opposite sex; (ii) bestiality;

       (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the

       genitals or pubic area of any person;

                                     PROBABLE CAUSE


       15.      The Houston Metro Internet Crimes Against Children (ICAC) Task Force received

information about suspicious activity from a social media service company named Facebook, Inc.

Facebook reported on February 15, 2019, to the National Center for Missing and Exploited

Children (NCMEC) that someone was using their social media service to upload files depicting

child pornography via the internet. Facebook submitted 13 files to NCMEC. The report was

forwarded to the Department of Homeland Security, Immigration and Customs Enforcement,

Homeland Security Investigation (HSI) Resident Agent in Charge office in Galveston, Texas. HSI

SA Kevin Fornfeist received and reviewed the suspicious files and report. Information about the

Facebook customer’s profile associated with his respective Facebook account was included and is

listed below.


       Name: Anthony Kiamar
       Facebook Username: anthonyjoseph.kiamar
       Registration Date of Birth: 10-20-1989
       ESP User ID: 100017473352007
                                                   7
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 14 of 27




       Associated E-Mail Address: anthony_kiamar@yahoo.com
       IP Addresses: 2601:2c3:4300:3cf9:4cel:d866:67cc:45bf
                     2601:2c3:4300:3cf9:3a:e204:5f35:7692

       16.     Houston Police Department Officer Wendy Corrales, a fellow-member of the

Houston Metro ICAC Task Force, issued a subpoena to Comcast on April 17, 2019, for subscriber

information associated with the aforementioned IP Addresses. Comcast responded on April 18,

2019, with the following information, in part:


       Subscriber Name:       ANTHONY KIMAR
       Service Address:       4925 FORT CROCKETT BLVD
                              APT 512
                              GALVESTON, TX 77551
       Telephone #:           (409) 739-2578
       E-mail User ID(s):     Deliarohajones@comcast.net


       17.     SA Fornfeist reviewed the suspicious images that Facebook submitted to NCMEC.

Their descriptions were included below, in part, and met the federal definition of child

pornography:


title: First 4 of Hash Id being 1vq3: a color photo, with a blue towel and green and brown flooring
visible, depicting a prepubescent Caucasian female approximately 4 years old being anally
penetrated by an adult male Caucasian’s erect penis;

title: First 4 of Hash Id being 2m4k: a color photo, with a turquoise patterned bedspread with one
brown and one purple pillow visible, depicting a prepubescent Caucasian female approximately 8
years old being vaginally penetrated by an approximately 8-10 year-old Caucasian male erect
penis;

title: First 4 of Hash Id being bm8w: a color photo, with blue flooring and tan wall visible,
depicting a prepubescent Caucasian female approximately 3 years old being vaginally penetrated
by an adult male Caucasian’s erect penis.


       18.     SA Fornfeist used various law enforcement databases to research Anthony Joseph

Kiamar and developed information about his identity and location. SA Fornfeist spoke to Seaside

                                                 8
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 15 of 27




Village Apartment manager Catalina Medina and verified Anthony Kiamar was not living at the

address provided by Comcast, 4925 Fort Crockett Blvd, APT 512, Galveston, Texas 77551. SA

Fornfeist found and reviewed a record of Anthony Kiamar’s Texas Department of Public Safety

driver’s license, which listed his date of birth as October 10, 1989 and his address as 2207 1st

Avenue North, Texas City, TX 77590. SA Fornfeist conducted surveillance on January 25, 2021,

at 2207 1st Avenue North and noted a male resembling Kiamar’s driver’s license photo wearing

black pants and a black shirt which appeared to be a work uniform. SA Fornfeist watched the male

walk to the end of the driveway to the blue trash can painted with white numbers 2207 facing south

on 1st Ave N and place something in the can. The male resembling Kiamar then entered a black 4

door Chevy sedan, Texas license plate CWC5915 registered to Doris Garza Jones (AKA Doris

Kiamar) at a different address and began driving. SA Fornfeist followed the male to the Taco Bell

in Texas City, Texas. SA Fornfeist observed the male exit the vehicle and go inside the Taco Bell.

On January 26, 2021, during a surreptitious phone call with an employee at the Taco Bell in Texas

City, the employee confirmed that Taco Bell location had an employee by the name of Anthony

Kiamar. On January 28, 2021, SA Fornfeist and SA D. Lewis recovered four abandoned white

trash bags from the blue trash can with the white numbers 2207 painted on the side which was at

the edge of the street at the end of the driveway in front of 2207 1st Avenue North. SA Fornfeist

and Lewis sorted through the abandoned trash and found a Humana invoice addressed to Anthony

Kiamar, at 2207 1st Avenue North.


       19.     On March 23, 2021, HSI Special Agents and ICAC Task Force members executed

the search warrant at 2207 1st Ave, Texas City, TX 77590. Kiamar’s family members identified

the room and bed where he slept. Members of the search team discovered an HP laptop computer

located in the living room area next to Kiamar’s bed. A forensic preview of the laptop web browser
                                                 9
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 16 of 27




cache revealed child pornography images/videos. Galveston PD Detective Garrett Groce, who is

a certified forensic examiner, located the images and the registration information which identified

the laptop’s owner as Anthony Kiamar.


       20.     Kiamar’s half-brother, Jose Francisco Rivera, who appeared at the scene after the

search began, explained that Kiamar was at Jennie Sealy Hospital and had a phone and tablet with

him there. Agents Lewis and Hellpap went to the Jennie Sealy Hospital, Room 956, 712 Texas

Ave, Galveston, Texas to speak with Kiamar. Upon entering the hospital room, they noticed the

serving tray table by the bed with a tablet and phone. Kiamar stated he had talked with his mother,

who had explained what had gone on at their residence this morning. Agent Lewis requested

Kiamar’s assistance with the investigation, but Kiamar referred SA Lewis to his attorney. SA

Lewis asked for the attorney’s name and phone number. Kiamar reached to his right, to the serving

tray table, and picked up his smartphone from atop his tablet to look up the phone number and

recited it for SA Lewis.


 CHARACTERISTICS COMMON TO INDIVIDUALS WITH A SEXUAL INTERST IN
                          CHILDREN
       21.     Based upon my own knowledge, experience, and training in child exploitation and

child pornography investigations, and the training and experience of other law enforcement

officers with whom I have had discussions, there are certain characteristics common to individuals

involved in the sexual exploitation of children which includes the production, distribution, receipt,

possession and collection of child pornography:

       22.     Individuals with a sexual interest in children receive sexual gratification,

stimulation, and satisfaction from contact with children, or from fantasies they may have viewing

children engaged in sexual activity or in sexually suggestive poses, such as in person, in
                                                 10
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 17 of 27




photographs, or other visual media, or from literature describing such activity.

       23.     Individuals with a sexual interest in children collect sexually explicit or suggestive

materials, in a variety of media, including photographs, magazines, motion pictures, videotapes,

books, slides and/or drawings or other visual media. Individuals with a sexual interest in children

oftentimes use these materials for their own sexual arousal and gratification. Further, they may use

these materials to lower, or “groom,” the inhibitions of children they are attempting to seduce, to

arouse the selected child partner, or to demonstrate the desired sexual acts.

       24.     Individuals with a sexual interest in children almost always possess and maintain

their “hard copies” of child pornographic material, that is, their pictures, films, video tapes,

magazines, negatives, photographs, correspondence, mailing lists, books, tape recordings, etc., in

the privacy and security of their home, email account or in “virtual” storage, like in the iCloud or

Facebook.com. Individuals with a sexual interest in children typically retain pictures, films,

photographs, negatives, magazines, correspondence, books, tape recordings, mailing lists, child

erotica, and videotapes for many years.

       25.     “Child erotica,” as used in this Affidavit, is defined as materials or items that are

sexually arousing to certain individuals, but which are not in and of themselves obscene or do not

necessarily depict minors in sexually explicit poses or positions. Such material may include non-

sexually explicit photographs (such as minors depicted in undergarments in department store

catalogs or advertising circulars), drawings, or sketches, written descriptions/stories, or journals.

       26.     Likewise, Individuals with a sexual interest in children often maintain their

collections that are in a digital or electronic format in a safe, secure, and private environment, such

as a computer and surrounding area or “virtual” storage. These collections are often maintained

for several years and are kept close by, or remotely accessible, usually at, or via, the collector’s

                                                  11
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 18 of 27




residence, to enable the collector to view his collection, which is highly valued.

       27.     Individuals with a sexual interest in children also may correspond with and/or meet

others to share information and materials; rarely destroy correspondence from other child

pornography distributors/collectors; conceal such correspondence as they do their sexually explicit

material; and often maintain lists of names, addresses, and telephone numbers of individuals with

whom they have been in contact and who share the same interests in sex with children or child

pornography.

       28.     Individuals with a sexual interest in children prefer not to be without their child

pornography, or prohibited from its’ access, for any prolonged time period. This behavior has been

documented by law enforcement officers involved in the investigation of child pornography

throughout the world.

       29.     Individuals with a sexual interest in children often have had, or continue to

maintain, multiple email and social media accounts. It is common for such individuals to control

multiple email addresses in their attempts to remain anonymous or thwart law enforcement’s

efforts to investigate their illicit activity. Some individuals will create an account to imply that

they are of a different age or sex depending on what their online intentions are, or to pose as a

person a potential victim already knows. Some individuals with a sexual interest in children will

open multiple accounts, whether they be for email, social media or remote storage, with common

denominators that can be identified by the host company that operates that medium. For example,

a person with a sexual interest in children may create and maintain several different email accounts,

but use the same email address as a “recovery” or “verifier” email account. Those individuals will

use the same technique for new social media, email or virtual storage accounts when their original

ones are compromised or shut down.

                                                 12
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 19 of 27




       30.     Individuals with a sexual interest in children often maintain contact information

from their trusted sources or like-minded individuals. They also block, cancel or “unfriend,”

contacts that they perceive pose a threat to their illegal activity or have not maintained good

standing. For example, another individual with a sexual interest in children, but preferred children

of a different age range or ethnicity, might be blocked by the other. They may also block a person

who threatens to contact a parent or the police about their online activity. Likewise, a victim of

coercion, enticement and/or sexual exploitation may block a suspect who is attempting to further

victimize them.

       31.     Based upon my training, knowledge and experience in investigations related to

child exploitation, and my conversations with other law enforcement officers who have engaged

in numerous investigations involving child pornography and exploitation, I am aware that

individuals who access paid subscription or free sites offering images and/or videos depicting child

pornography do so for the purpose of downloading or saving these images to their hard drive or

other storage media so that the images and videos can be added to their collection. I know that

individuals involved in the distribution of child pornography also continue to obtain images of

child pornography found elsewhere on the Internet such as newsgroups and websites, and via paid

subscriptions, as well as their own “trophy photos” of sexual conquests involving the exploitation

of children.

       32.     Additionally, based upon my training, knowledge and experience and the training

and experience of other law enforcement officers with whom I have had discussions, in

investigations related to child exploitation and child pornography cases, I am aware that

individuals who have a sexual interest in children will oftentimes have a collection of child

pornography and will ask children to take and send naked images of the themselves that would

                                                13
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 20 of 27




constitute child pornography as well as child erotica.

       33.     Furthermore, based upon my training, knowledge and experience and the training

and experience of other law enforcement officers with whom I have had discussions, in

investigations related to child exploitation and child pornography cases, I am aware that

individuals who have a sexual interest in children will oftentimes utilize social media such as

Facebook, Instagram, Yahoo! Messenger, KIK Messenger, and Craigslist and other online services

to meet and communicate with minors. Individuals with a sexual interest in children know that

social media allows for seemingly anonymous communication which they can then use to groom

the minors and set up meetings in order to sexually exploit them.


                       COMPUTERS AND CHILD PORNOGRAPHY


       34.     Based upon my knowledge, training, and experience and the training and

experience of other law enforcement officers with whom I have had discussions, in child

exploitation and child pornography investigations, and the experience and training of other law

enforcement officers with whom I have had discussions, computers and computer technology

(including advances in smartphones, tablets and internet connectivity) have revolutionized the way

in which children are exploited and how child pornography is produced, distributed, and utilized.

Advancements in cellular telephone technology and mobile applications have furthered those

revolutionary methods of exploitation.

       35.     Cellular telephones are routinely connected to computers to re-charge the batteries

and synchronize the mobile telephone with their matching computer programs, or “applications,”

on the computer. Cellular telephones are connected to the user’s computer to transfer, save or back-

up files or to download files, programs or “applications” via the internet, as one would do for music

                                                 14
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 21 of 27




or ring tones. Users connect their cellular telephones to their computer to save, or back-up, their

content or upload those files via the internet to a virtual storage medium like the iCloud or

Facebook, which allow users to access that content from any device with internet access, including

their mobile devices (cellular phones or tablets) or another computer. Users can also download

programs to their computers that mimic, or operate as if they are using, applications on their

cellular telephone. Some of those examples include “iPadian,” “Andy,” and “BlueStacks.” People

with a sexual interest in children have embraced these technologies in their efforts to exploit

children, conceal their true identities, misdirect investigators, hide evidence and communicate with

others with the same interests.

       36.     Technologies for portable cellular telephones, their batteries, internet connectivity

and quick-charge devices have also greatly advanced. Today’s vehicles often advertise built-in

options for internet connectivity. In early 2013, General Motors announced it would partner with

AT&T to outfit most of its 2014 models with high-speed data connectivity, with those same

options available from Chrysler, Audi and Ford. These portable devices are commonly stored and

used in vehicles and derive their power from being plugged in to cigarette lighters or auxiliary

power outlets. Other portable navigation devices, like the Garmin or TomTom, provide turn-by-

turn directions to previously unknown locations when the user inputs the desired address or

destination and are commonly kept or stored in the user’s vehicle. Many modern vehicles are

equipped with satellite navigation from the factory. Modern computer technology in today’s

vehicles can navigate you to your destination, synchronize your cellular telephone to the on-board

monitor for hands-free use and adjust radio and environmental controls by responding to voice-

activated commands. The suspects’ vehicles have increasingly become mobile storage places for

evidence like the satellite navigation devices, laptops or storage media concealed from other

                                                15
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 22 of 27




household members. They also can hold other evidence linked to their travel for contact with like-

minded adults and sexually exploited minors; like gasoline, toll booth and parking receipts or

traffic tickets.

        37.        Prior to the advent of computers and the internet, child pornography was produced

using cameras and film, resulting in either still photographs or movies. The photographs required

darkroom facilities and a significant amount of skill in order to develop and reproduce the images.

As a result, there were definable costs involved with the production of images. To distribute these

images on any scale also required significant resources. The distribution of these wares was

accomplished through a combination of personal contacts, mailings, and telephone calls, and

compensation for these wares would follow the same paths. More recently, through the use of

computer technology and the Internet, producers, collectors and distributors of child pornography

can instantly and remotely upload images into virtual storage, like in the iCloud, Dropbox or

Facebook, allowing them to operate almost anonymously.

        38.        In addition, based upon my own knowledge, training, and experience in child

exploitation and child pornography investigations, and the experience and training of other law

enforcement officers with whom I have had discussions, the development of computers (including

cellular telephones) and wi-fi technology has also revolutionized the way in which those who seek

child pornography are able to obtain this information. Computers, and the modern “smartphone,”

allow simplified, often anonymous communication with persons far-removed from the solicitor.

They can communicate with others with similar interests or where laws against sex with children

are more lax or less enforced. They can also communicate directly with minor victims in a safe

environment believing that their communications are anonymous. Computers also serve four basic

functions in connection with child pornography: production, communication, distribution, and

                                                  16
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 23 of 27




storage. More specifically, the development and advancement of computers and internet

technology has changed the methods used by those who seek to sexually exploit children and

obtain access to child pornography in these ways.

       39.     Producers of child pornography can now produce both still and moving images

directly from a common video or digital camera, including cameras contained in the latest

smartphones. A digital camera can be attached, using a device such as a cable, or digital images

are often uploaded from the camera’s memory card, directly to the computer. Images can then be

stored, manipulated, transferred, or printed directly from the computer. Images can be edited in

ways similar to how a photograph may be altered. Images can be lightened, darkened, cropped, or

otherwise manipulated. The producers of child pornography can also use a device known as a

scanner to transfer photographs into a computer-readable format. As a result of this technology, it

is relatively inexpensive and technically easy to produce, store, and distribute child pornography.

In addition, there is an added benefit to the pornographer in that this method of production does

not leave as large a trail for law enforcement to follow.

       40.     The Internet allows any computer to connect to another computer. By connecting

to a host computer, electronic contact can be made to literally millions of computers around the

world. A host computer is one that is attached to a network and serves many users. Host computers

are sometimes operated by commercial ISPs, such as Comcast, AT&T and America Online

(“AOL”), which allow subscribers to dial a local number or otherwise directly connect to a

network, which is, in turn, connected to the host systems. Host computers, including ISPs, allow

e-mail service between subscribers and sometimes between their own subscribers and those of

other networks. In addition, these service providers act as a gateway for their subscribers to the

Internet or the World Wide Web.

                                                 17
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 24 of 27




       41.     The Internet allows users, while still maintaining anonymity, to easily locate (i)

other individuals with similar interests in sex with children or child pornography; and (ii) websites

that offer images of child pornography. Like-minded individuals with a sexual interest in children

and victims of child exploitation, as well as witnesses to online exploitation, can be identified

through a person’s “contacts” lists, which may be termed in the form of “friends,” “contacts,” or

“followers.” Those who seek to obtain images or videos of child pornography can use standard

Internet connections, such as those provided by businesses, universities, and government agencies,

to communicate with each other and to distribute or receive child pornography. These

communication links allow contacts around the world as easily as calling next door. Additionally,

these communications can be quick, relatively secure, and as anonymous as desired. All these

advantages, which promote anonymity for both the distributor and recipient, are well known and

are the foundation of transactions involving those who wish to gain access to child pornography

over the Internet. Sometimes, the only way to identify both parties and verify the transportation of

child pornography over the Internet is to examine the recipient’s computer, including the Internet

history and cache to look for “footprints” or “relics” of the websites and images accessed by the

recipient.

       42.     The computer’s capability to store images in digital form makes it an ideal

repository for child pornography. A single compact disk can store thousands of images and pages

of text. The size of the electronic storage media (commonly referred to as a hard drive) used in

home computers has grown tremendously within the last several years. Hard drives with the

capacity of 500 gigabytes and larger are not uncommon. These drives can store thousands of

images at very high resolution. Magnetic storage located in host computers adds another dimension

to the equation. It is possible to use a video camera to capture an image, process that image in a

                                                 18
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 25 of 27




computer with a video capture board and save that image to storage in another country. Once this

is done, there is no readily apparent evidence at the “scene of the crime.” Only with careful

laboratory examination of electronic storage devices is it possible to recreate the evidence trail.

        43.     Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic

files downloaded to a hard drive can be stored for years at little to no cost. Even when such files

have been deleted, they can be recovered months or years later using readily available forensic

tools. When a person “deletes” a file on a computer, the data contained in the file does not actually

disappear; rather, that data remains on the hard drive until it is overwritten by new data. Therefore,

deleted files, or remnants of deleted files, may reside in free space or slack space – that is - in space

on the hard drive that is not allocated to an active file or that is unused after a file has been allocated

to a set block of storage space – for long periods of time before they are overwritten. In addition,

a computer’s operating system may also keep a record of deleted data in a “swap” or “recovery”

file. Similarly, files that have been viewed via the Internet are automatically downloaded into a

temporary Internet directory or cache. The browser typically maintains a fixed amount of hard

drive space devoted to these files, and the files are only overwritten as they are replaced with more

recently viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from a

hard drive depends less on when the file was downloaded or viewed than on a particular user’s

operating system, storage capacity, and computer habits.



                                            CONCLUSION

        44.     Based upon my own knowledge, experience and training and the training and

experience of other law enforcement officers with whom I have had discussions, related to child

                                                    19
     Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 26 of 27




pornography and child exploitation investigations, I am aware that individuals who have a sexual

interest in children who possess, receive, distribute and produce child pornography are often child

pornography collectors. They often collect, or hoard, their images for the purposes of trading with

others as a method of adding to their own vast collections. Furthermore, I know that individuals

with a sexual interest in children and who are involved in the collection, distribution and

production of child pornography also continue to obtain images of child pornography found

elsewhere on the Internet, such as in newsgroups and other websites, including via paid-

subscription sites. Sometimes those “payments” are in the form of new, or bartered, images

depicting the sexual exploitation of a child.


       45.     Finally, based upon the conduct of individuals who have a sexual interest in

children, who possess and collect child pornography, and who hoard, receive, distribute and

produce child pornography, namely, that they tend to maintain their collections for long periods of

time, even over the course of years, there is probable cause to believe that evidence of the offenses

of Sexual Exploitation of Children, Coercion and Enticement, Receipt and Possession of Child

Pornography and Transferring Obscene Material to a Minor is currently located at the PREMISES.

I believe the suspect has demonstrated these offender characteristics based on his uploading of

child pornography on the internet via Facebook.


       46.     Based on the above information, there is probable cause to believe that evidence of

violations of Title 18 U.S.C. §§ 2252A, which, among other things, makes it a federal crime for

any person to possess, receive or distribute child pornography; and that any such property is




                                                 20
Case 3:21-mj-00071 Document 1 Filed on 03/23/21 in TXSD Page 27 of 27
